y40


OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                                                Y4i




oa&paou ad tar the oqulpsnt at baildin& thin-
on in the proportione~and amunt8
                               honlna&tu
iadio8t8d."~
      OOSWratOlt8~y     1WSt4d      ia   rOtiZ-OUOO     80 t&6     OOEW8
      at oold Wllqe, or to #8 aargusei or any or til
      ot its &waoh.InatItatIooouid to puro&mar ocll
      or Xeree lurdlrand other 8pptutoa*ao8s
                                           to5 the
      ooartru00ionof eaoh ~orYmlua6Imprwom%uw pro-
      Vi6@6 th8t      the   St8tv  Ol TrtU       ineXUS      no   Lud8btOd.
      aBo* aHor       4bo   oentr8Ot~,*

            Art1010     2616   or   4&R.Y18.4!        Gtattitos     poYI4osa




            Art1010     2625QrwIdS8r
            w      lautl of rqont8          or the a&1*&o           d   Ilv-
      dumtrlal    Art8 8t DOatcm e&&l     be raptweed of nlno
      p8r8ons*tour of *am okall ~b6 wmtaa. Th6 boar6
      ef ro      $0 &ti    h8YO th0 por#l’ iUOi6Ollt t0 the&
      positr on aud to bho mme utont,        so tu u ray be
      8ppliOSblc     8n4 Shtil nOdY0    lib   OOSQOSSStl Wi 88
      18 003IfUW6 b'y18W VP t&O W&S&S Of t&O %StO
      isnirmI87."
            Ar4Iole 2622e7          provM.~t




,
,‘,
&?BAOXSb28l$rX'S'7&W& 338&S4


     @llrgs.-;~* si tlu,institutionheralngrotlded
     ;ror     O&&d&& WhOW        in'OO~l;Ot          Uith     thi8   Aot.”
               .>~1
              MI1ole      2626o-0       pwibst

              *Tbo lbwd         or   Dir*otors       of     The T*ua    oozhgo
     ai‘&tS qd           ~&IrrtFioO is h8F8bJI~tb3FiS8d            to
     on*       t~tO~OO~tlnit8           with pmmu,~iim8,         or ~OC-
     polntiOl3SiOPth e
                     lhOtiOn              Oi          dWmitoFi*# 8t T&O
     'Ihnr:    ~oll*ga     or    Arts
                                   8m.l .I~ihl*$FI**, Bn4 to pur-
     6hB6OiIYF16888         ~XrdSJ8Od OthW 8~&fARFtO~OS8 fOF
     th0 ~OOIIStl'UOtiO~
                      Of sooh~do~to~i~#,~ pWk68d
     the4 ah? state al Toxs# iRmlF* no'llsbJt
                                            llty tar
     th0      b&14&1i@     OF tb        8itOOr*

               Azt*&2c52ab plwIa8s~
           %I#    Boml   vi Regents al                the     Qollego    of   In-
     dnst$r~~Arts      83 Dentea, mxas,                              m&how
                                                            I8 h,ezoby
     iSO6
        Ob .QR & b O80
                    WWd
                      lWO$ 8Kid eQU59, &%/at                                   80
     OORtYhO8with  8Sr 9SS8at, f&FIBOF OOXpOs*tiOa, for
     IrhS~rr~otion;ampl8tIon 8ad rqui~inf   of aueh
     d5EdttoPi.8UI8/OF other im$WW~&68     88 88id &Brd
     of br((mbs nuy Qoen 8dYISablr. Suoh IqwOpmntr
     $ 0b o lWO86a &thOF 013 ths SSE@i8 or TS81:8St8tS
     tit.8omrdd b;r#*i&iati.-,   OF olr,O$~OFF601 8S-
     $88.      ~O#d’Or         &808ed iet ~4J+ 9U¶'90*,~ aEd the
     #ai&      X5682& oi~Rag~~ts   is horiby mproaaly author-
     fa#d      to pwShSS8, Or leasS,:additiOS8l~~rS~ e888tm
     fo p B u 8k
              p up
                 I o se,
                       01telx o il8ng0sMo u -1   OS-
     taso Row OF hue8r$or 0wn.d tar suoh~.ptupQ86*'
               X1.&929the LS&ilStun                  p~SsSd titiol0 26b7a.
~srnna~mtated              ~aOti8ed      St~tute8,      SbO~iOn 1 theroof n8do


           "%&&aROOti Of R8@llt8 O? .thO TS88hOr8 00118&88
      of lt8xao.iokeroby euthorin& 8o,.mterfnto oon-
            with
     .traatts            psr8On8, fiPS8, OF OOFDOF8tiOQ* f@F
    -a mlootio~ a? &ormltorlu 8t anr 'h8ohSrE Collee~,
    && $8 p%Woh888 OX le888 18Ad8 Unb other iWFW-
    ant;8 tar tho oonatruotloaor mdk 4ormitorioo~
      prar$ded that the St8te of %kx8S iaOtW6 PO li8bilftY
                        W the 81tOS.w
      f@@ th. bufl&iYIngm
 Eonarable li%r~yEnox, P8ge 5


              .nrt&ol.e
                     679 providost
              "!!'he'BQard  Or cOntar shall pl-ap%X'e @iXl8
       8nb   e:pb~ifiU8tiOWJ   ror improvem8nt and r8p%lr%
       to pub110 tiulldlngsor property or the State, end
       ehall superintendthrough it8 division of publio
 .   _ building8 and ground8, the eonetruotlonor said
       work .wh8n8uOh tiparri8iOn.i~not oth8Iwi88BB-
       peeoiallypr+dsd for by lay.*
              Artiole 671 of the R8vi88d Statutes provldeer
            The Board of Control shall fnspeot all pl%ns
       and spooitioationetot the yublio buildingsend
       the.%dditionsthereto.to be eonotruotgd.forthe L
       i&ate before suoh pl%ns end speoifioatlons%re
       adopted. The Board m%y,rejcot.anyand .a11zuoh
       plans:and apeoifioation~~~and it shall have full
       and final.euperlnte~eno~~~over %ll buildiiigs,
       atruoturesor sdilitions thexeto that may be ocm-
       etl?l&ed for the State.*'                   ,:1'
            Ar?Aolss 672~and 673 prqvide for theninqeotloir
  and ex%mln%tibnand upkeep or all state building6by the
. Board of Control.
              Artiolo 68i of the Revised Statutes provide81
              Vho Board-orControl, through the ohieror
       auoh diYi8IOn, &%ll deei@ 8l.lpublio~bulldings
       e~r8otedat the expense or.the state wh8re~.designF.
       Ing is not.otherwiseprovided for by law or by
       the trapropriationbIll,.but in no inetanoe shall
       plan% Or dO8l@l8 be edopted by the heed of any
       d8pertm8nt,board, institution,sohool or prison
       eystcsmofthe state unless auoh designend plans
       ~hevebeen approved by the Board.'
           Upon % oasusl reading or the above etatutesrela-
 tive to the various sohoole of Tex%e.and the power of the
 boards of tri~&eee of eeid institution8to let the OC&r8Ot8
 ior end supervise the oonstructionof'building8and perm%nent
 Improveme:ntsand the %rtiol+3 giving the Board of Control
 eupervisfonand oontrol or the oonetruotionor publio build-
 ings there arppearato be acme oonfliote.
Honorable   Harry   Knox, Page 6


          The not 0r the LegislatureIn 1919 oreatingaa
Board of Conlirolapparentlyhad.as its objeotivethe pl,a+-
ing under one board the powerand the authorityto pureha.@
eupplles ro-rfillstate lnetltutions when same are to bm *id
for out.of the'ganaralraveme&       In dealingwith publIe
buildingsft was evidentlythe purpose or the Lagislatlm
to plaoe under the oonbrel and @are of the Board of Goad
the building6'for.all pub110 iuatitutions,whioh iastltm-
tlons ware in turn to-ba oontrOlled   by said board, such as
the asylums and Institutesfor the blind.
          Shoe the aot ot 1919 wa6 passed creatingtha
Board of Control moat of the abova statutesgiving the
                                         power and aanti
Board or Direotors or the various e.ohoola
or the'erckdtlonofpe~anent buildingsaadthi, purohau od
land and &ring said instltutlons~theright of aminentle
main have 'beanpassed.
           We acreInformad that It-haa uev6r been the easta
 or the Board or Control to prepare plans and designs or ta
 in any way oouttiolthe~.kfsdor oharaoterof pemauent Wd-
 inga emoted by any of the Stats aohoole,this having beu
 lert entiraly,tothe Board of Dlreotore or eaoh or mid saWaL*
 and oollegss: The Legislaturehas oontinuedto Hake apw
.prlationaror permanent buiXdlngaat the various collegeaud
 aohools presumablytith the kuowledge or the faot that tba
 Direotora of the sohools have been expendingthe money iada-
.pendant of the Board of Control. #Ihile.thls oonstruotlan 1s
 not oontrolllng,it is highly persuasive.
           If the Board oi Txustess d the State'shigba
 educationalinstitution8cannot let a oontraotfor the ame?
 tion of a building for u%ioh an appropriationhas been xade
 by the Legislatureuntil and unleee the plans and deniy
 therefor have been approved and adopted by the Board of
 Control there is no way for said buildingsto be ocmstruatad
 If aald Boards oannot agree upon the plan8 and dealgn.
           The raot that the Leginlaturehas for the paat 10
 years made appropriation8r0r the.sreotionand omstroetioa
 of buildinga at these various,uuiverslties and collegesXaH-
 ing that same would be expended and the buildingsareated
 upon plans and deaigua and speoliioatlonsdrawn and pre&
 by the respeotiva Boards of Truetees of the particularlx-
 stitutionror whioh the appropriationwas made; and the far8
                                                                       . _
                                                                             2’46
Henorsb~ctEa~zr Knot,     Page   7

that the Board of Oontxol aa'well aa the Board or Trusteea
of thene vrrlous institutlem hate 80 oonstrued eala etatute
and appropriation bill during all of theee yeara are aa we
have ~abwe atated,Mghly pelrsqulve althoui#iit Is not abso-
lutely eontrolling.
          It lr or oourse the zple that oourts~wlll ia ocm-
strutng.8tattzSenprodrve all Etatutea, ae paseed by the LegI@-
lature rathem tbx~bertroy ftaw and will when paeslble reoon-
olle apparen~ly,oon?liotlng statute8 60 that both or all or
mme niaybe preserved.
          It   ie ilieretore     o&r op%nlon that the Stati Board or
Control 18 not nqulred torpprwe   the plans and deelgns aad
let oontraota-~foxtheoonrtruotlon of the buildingsor other
m&r ~iapmvemnts at'thsStabe'b higher eduoatlonalinetltu-
tfonr .s ~iAreqon&~~Uty reSb tiponthe rsepso~tlveBoards
ot rb&mtc~or maid lnstlt~tions.
                                               Yours very   truly